Appeal from an amended order of the Supreme Court, Steuben County (Marianne Furfure, A.J.), entered July 6, 2004 in a personal injury action. The amended order, among other things, denied in part the motion of defendant Potlatch Corporation for summary judgment dismissing the complaint against it.
It is hereby ordered that the amended order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present— Pigott, Jr., PJ, Green, Hurlbutt, Kehoe and Pine, JJ.